USDC SDNY

|2)(e BRILL'LEGAL'GROUP ec se 28) 559 |] DOCUMENT

ELECTRONICALLY FILED

    

cence
DATE FILED: 1/26/2019

November 26, 2019

*Of Counsel

Via ECF

Hon. Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Li, 18 Cr. 801

Dear Judge Torres:

I am writing to request that the sentencing currently scheduled for Thursday,
December 5" be rescheduled to the afternoon of December 20%, December 23%, January
6", 2020 or any date thereafter. Beginning on December 2" I will be engaged in a trial
before Judge Pauley, which is expected to last for two weeks. As such, I will be unable to
complete Mr. Li’s sentencing submission in a timely manner.

Thank you for your consideration.

GRANTED. The sentencing scheduled for
December 5, 2019, is ADJOURNED to
January 15, 2020, at 12:00 p.m. By

January 2, 2020, Defendant shall file his
sentencing submission. By January 8,
2020, the Government shall file its

sentencing submission.

Respectfully submitted,

Peter E. Brill
SO ORDERED.

Dated: November 26, 2019
New York, New York

On-

ANALISA TORRES

United States District Judge
150 Motor Parkway

Suite 401
Hauppauge. N.Y. 11788
